         Case 3:21-cv-03013-SI Document 42-1 Filed 09/07/21 Page 1 of 3




 1   GEORGE C. HUTCHINSON (SBN 138735)
     PATRICK L. BLAIR (SBN 201345)
 2   LEGAL SOLUTIONS 2 U
     A Professional Corporation
 3   18201 Von Karman, Ste. 701
     Irvine, California 92616
 4   Telephone: (855) 755-2928
     Facsimile: (855) 755-2928
 5   gchutchinson@legalsolutions2u.com
 6   Attorneys for Defendant:
     BRANDREP, LLC
 7

 8                                                 UNITED STATES DISTRICT COURT
 9                                           NORTHERN DISTRICT OF CALIFORNIA
10                                                          SAN FRANCISCO DIVISION
11

12      A1 ON TRACK SLIDING DOOR                                                                  Case No. 3:21-CV-03013-SI
        REPAIR AND INSTALLATION,
13      INC, SYLVIA SCHICK, and                                                                   BLAIR DECLARATION IN
        DEBORAH SCHICK, individually                                                              SUPPORT OF BRANDREP,
14      and on behalf of all others similarly                                                     LLC’S REPLY TO
        situated,                                                                                 PLAINTIFFS’ OPPOSITION TO
15                                                                                                THE MOTION TO SET ASIDE
                                                                                                  DEFAULT (FRCP 55(c))
16                                                      Plaintiffs,
17                                                                                                Date: September 24, 2021
                                         vs.                                                      Time: 10:00 a.m.
18                                                                                                Courtroom: 1
                                                                                                  Judge: Hon. Susan Illston
19      BRANDREP, LLC, a Delaware
        limited liability company,                                                                First Amended Complaint Filed on
20                                                                                                April 29, 2021
21
                                                        Defendant.
22

23
     BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO
24
                 PLAINTIFFS’ OPPOSITION TO THE MOTION TO SET ASIDE
25
                                                                 DEFAULT (FRCP 55(c))
26
                  1. I am an attorney in the State of California and an associate of Legal
27

28                       Solutions 2 U, APC, the law firm representing defendant Brandrep, LLC.
       BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE MOTION TO
                                         SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\Reply\Blair
     Decl.docx                                                                              1
         Case 3:21-cv-03013-SI Document 42-1 Filed 09/07/21 Page 2 of 3




 1                2. I recently joined the firm and started working on this case.
 2
                  3. After reviewing recent case law, I believe the facts are so heavily
 3

 4                       weighed against the Plaintiff’s that if the court deems it best that

 5                       BrandRep answer the complaint rather than file a Rule 12(b) motion to
 6
                         the complaint in this case than my office will gladly produce an answer
 7

 8                       in a timely manner.

 9                4. With the exception of paragraph 14 of the first amended complaint,
10
                         which states; “Defendant BrandRep is an internet marketing company
11

12                       headquartered in Irvine, California[,]” the answer that would eventually

13                       be filed against the first amended complaint will effectively deny the
14
                         remainder of plaintiffs’ allegations. The effective denials will come from
15

16                       either “deny” responses or “is without sufficient knowledge or
17                       information sufficient to form a belief as to the truth or falsity of
18
                         allegations” responses. By filing said answer, all of the defenses cited in
19

20                       the reply brief will be viable defenses that should be adjudicated on the
21                       merits.
22
                  5. BrandRep will also assert a number of affirmative defenses such as
23

24                       standing issues, zone of interest issues, unclean hands, statutes of
25                       limitation, and no breach of the TCPA regulations.
26
                  I declare under penalty of perjury under the laws of the State of California
27

28   and the United States of America that the foregoing is true and correct.
       BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE MOTION TO
                                         SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\Reply\Blair
     Decl.docx                                                                              2
         Case 3:21-cv-03013-SI Document 42-1 Filed 09/07/21 Page 3 of 3




 1   Dated: September 7, 2021                                                                       LEGAL SOLUTIONS 2 U
 2
                                                                                                    A Professional Corporation

 3

 4                                                                                                  /s/ Patrick L. Blair
                                                                                                    Patrick L. Blair
 5                                                                                                  Declarant and Attorney for
 6                                                                                                  Defendant Brandrep, LLC

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       BLAIR DECLARATION IN SUPPORT OF BRANDREP, LLC’S REPLY TO PLAINTIFFS’ OPPOSITION TO THE MOTION TO
                                         SET ASIDE DEFAULT (FRCP 55(c))
     C:\Users\Ron Kort Spectre\Dropbox\CA_Office\Clients\Brand Rep LLC\(2020 - 2021) Threde V BrandRep\2021 Complaint\Motions\Filed by BrandRep\Motion to Vacate Default\Reply\Blair
     Decl.docx                                                                              3
